                                                                         FILED
Case 2:21-cv-00029-JPH-MG Document 33 Filed 06/21/21 Page 1 of 2 PageID #: 158
                                                                         06/21/2021
                                                                   U.S. DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF INDIANA
                                                                    Roger A.G. Sharpe, Clerk
Case 2:21-cv-00029-JPH-MG Document 33 Filed 06/21/21 Page 2 of 2 PageID #: 159
